Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Objections
Claims 1, 7, and 8 are objected to because of minor grammatical issues: each of these claims recites voice recognition to “recognize voice from the voice data” which should be amended to the effect of --recognize a voice from the voice data--.  Appropriate correction is required.

Claim 3 is objected to because of the following informality: this claim recites a voice acquisition unit that “acquires uttered voice at calling.”  This phrase is not grammatically correct and has the potential to cause confusion as to its meaning, although the Examiner can understand Applicant’s intent such that the scope of the claim is still clear.  The Examiner suggests an amendment to the effect of --acquires an uttered voice during a call--.   Appropriate correction is required.

Claims 5 and 9 are objected to because of minor grammatical issues: each of these claims recites “after start of a call” and “until end of the call” which should be amended to the effect of --after the start of a call-- and --until the end of the call--.  Appropriate correction is required.



Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification, as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f), is invoked.
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f):
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 

Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f). The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f), is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f), except as otherwise indicated in an Office action.  Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f), except as otherwise indicated in an Office action.

This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f), because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitations are:
In claim 1:	“a moving image acquisition unit…;”
“a lip detection unit…;”
“a lip motion recognition unit…;”
“a voice acquisition unit…;”

“a comparison unit…;”
“a moving image processing unit…;” and
“a display control unit…”
	In claim 3:	“a call processing unit…”
	In claim 4:	“a call processing unit…”

Because these claim limitations are being interpreted under 35 U.S.C. 112(f), they are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.  A review of the specification shows the following structure corresponding to the claim limitations: figure 1, control unit 100 and its functional units, along with specification page 8, lines 21-23, page 25, lines 32-33, and page 26, lines 1-3, describe the functional units as logical components executed by a central processing unit (CPU).
If applicant does not intend to have these limitations interpreted under 35 U.S.C. 112(f), applicant may: (1) amend the claim limitations to avoid them being interpreted under 35 U.S.C. 112(f) (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitations recite sufficient structure to perform the claimed function so as to avoid them being interpreted under 35 U.S.C. 112(f).

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1, 2, 7, and 8 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Carson et al. (U.S. Patent Application Publication No. 2013/0141643), referred herein as Carson.
Regarding claim 1, Carson teaches a display control device comprising: a moving image acquisition unit configured to acquire moving image data obtained through moving image capturing of at least a mouth part of an utterer, a lip detection unit configured to detect a lip part from the moving image data and detect motion of the lip part, and a lip motion recognition unit configured to recognize an utterance content from the motion of the lip part detected by the lip detection unit (figs 3, 5, and 6, processing unit 130 and corresponding functional units; para 52, lines 1-12; para 53, the last 5 lines; para 54, lines 1-3; para 55, lines 1-5; para 56, lines 1-5); a voice acquisition unit configured to acquire voice data of uttered voice of the utterer, and a voice recognition unit configured to recognize voice from the voice data acquired by the voice acquisition unit (figs 3, 5, and 6, processing unit 130 and corresponding functional units; para 59, lines 4-13; para 60; para 61, lines 5-10); a comparison unit configured to compare a result of the recognition by the voice recognition unit with a result of the recognition by the lip motion recognition unit, and a moving image processing unit configured to, when a recognition rate of the result of the recognition by the lip motion recognition unit is lower than a recognition rate of the result of the recognition by the voice recognition unit as a result of the comparison by the comparison unit, generate a moving image enhanced to increase the motion of the lip part detected by the lip detection unit (figs 3, 5, and 6, processing unit 130 and corresponding functional units; para 66, lines 1-9; para 85; para 86, lines 1-5 and the last 6 lines); and a display control 
Regarding claim 2, Carson teaches the display control device according to claim 1, wherein the moving image processing unit generates an animation moving image enhanced to increase the lip motion detected by the lip detection unit (para 52, lines 1-4; para 86, lines 1-5 and the last 6 lines; para 92, lines 4-6).
Regarding claim 7, the limitations of this claim substantially correspond to the limitations of claim 1; thus they are rejected on similar grounds.
Regarding claim 8, the limitations of this claim substantially correspond to the limitations of claim 1 (except for the medium, which is disclosed by Carson, para 50, the last 3 lines; thus they are rejected on similar grounds.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 3-6, 9, and 10 are rejected under 35 U.S.C. 103 as being unpatentable over Carson, in view of Cortez et al. (U.S. Patent Application Publication No. 2011/0131041), referred herein as Cortez.
Regarding claim 3, Carson teaches a communication device comprising: the display control device according to claim 1 (see claim 1 above); and a processing unit configured to perform processing, wherein the voice acquisition unit acquires uttered voice (para 60), and the moving image processing unit enhances a moving image transmitted by the processing unit to increase the motion of the lip part detected by the lip detection unit (para 86, lines 1-5 and the last 6 lines).
Carson teaches processing voices data of people speaking off-camera (para 61, the last 5 lines) but does not explicitly teach call processing.  Cortez teaches a device for performing processing comprising acquiring voice data to recognize an uttered voice, analyzing the voice data to determine lip movements associated with the voice data, and generating a moving image to display animated lip movement matching the voice data (para 68; para 70, lines 1-7; paras 71 and 72; para 74, lines 1-5), wherein the processing comprises call processing (para 62; para 63, lines 1-6).  It would have been obvious to one of ordinary skill in the art to provide call processing because as known in the art, and taught by Cortez, this expands the flexibility and usability of the speech and facial synchronization such that efficient and realistic audio/visual communication applications can be realized (see, for example, Cortez, paras 17-19).
Regarding claim 4, Carson teaches a communication device comprising: the display control device according to claim 1 (see claim 1 above); and a processing unit configured to perform processing, wherein the voice recognition unit recognizes voice from voice data received and acquired by the processing unit (para 60), and the moving image acquisition unit acquires moving image data received by the processing unit (para 52, lines 1-12; para 55, lines 1-5; para 59, lines 1-9).

Regarding claim 5, Carson in view of Cortez teaches the communication device according to claim 3, wherein, when the recognition rate of the result of the recognition by the lip motion recognition unit is lower than the recognition rate of the result of the recognition by the voice recognition unit as a result of the comparison by the comparison unit after start of a call by the call processing unit, the moving image processing unit performs enhancement processing for having a moving image in which the lip motion is increased until end of the call (Carson, para 85; para 86, lines 1-5 and the last 6 lines; Cortez, para 48, lines 1-7; para 63, lines 1-6; para 68; para 70, lines 1-7).
Regarding claim 6, Carson in view of Cortez teaches the communication device according to claim 3, wherein, when a calling counterpart through the call processing unit is a calling counterpart for which the recognition rate of the result of the recognition by the lip motion recognition unit is lower than the recognition rate of the result of the recognition by the voice recognition unit as a result of the comparison by the 
Regarding claims 9 and 10, the limitations of these claims substantially correspond to the limitations of claims 5 and 6, respectively; thus they are rejected on similar grounds as their corresponding claims.

Conclusion
The following prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
Raniwala (U.S. Patent Application Publication No. 2014/0379351); Speech detection based upon facial movements.
Latorre-Martinez (U.S. Patent Application Publication No. 2015/0042662); Synthetic audiovisual storyteller.
Bhat (U.S. Patent Application Publication No. 2017/0287481); System and method to insert visual subtitles in videos.
Shukla (U.S. Patent Application Publication No. 2019/0279642); System and method for speech understanding via integrated audio and visual based speech recognition.
Albuz (U.S. Patent No. 10,755,463); Audio-based face tracking and lip syncing for natural facial animation and lip movement.
Adams (U.S. Patent No. 10,770,092); Viseme data generation.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to DAVID T WELCH whose telephone number is (571)270-5364.  The examiner can normally be reached on Monday-Thursday, 8:30-5:30 EST, and alternate Fridays, 9:00-2:30 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Xiao Wu can be reached on 571-272-7761.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


DAVID T. WELCH
Primary Examiner
Art Unit 2613



/DAVID T WELCH/Primary Examiner, Art Unit 2613